Per curiam.
This is an action to recover a real estate commission. After a verdict for the defendant the case is before us on a general motion by the plaintiff for a new trial.
The defendant who desired to sell certain real estate owned by her listed it for sale with the plaintiff, a real estate broker. The price was $3,500 of which $500 was to be paid down. The balance presumably was to be on a mortgage. The plaintiff produced a purchaser who was willing to buy the property and a payment of $50 was made leaving a bal*27anee of $450 to be paid in cash. The deal fell through because the purchaser expected to finance the purchase by assuming certain mortgages, which were on the property, and by giving to the defendant a third mortgage for the balance. There is no evidence whatever that the defendant ever agreed, either with the real estate broker or with the purchaser, to accept a third mortgage as part of the payment of the purchase price.
The rule is well settled that to entitle a real estate broker to his commission he must produce a customer ready, able and willing to buy on the terms prescribed by the owner. Smith v. Lawrence, 98 Me., 92, 56 A., 455; Grant v. Dalton, 120 Me., 350, 114 A., 304.
The jury found that the plaintiff produced no such purchaser and the verdict is amply supported by the evidence*

Motion overruled.